Williams, J.:
We think the license was properly refused upon this application for the first reason assigned, and which was considered in the other case argued with this. The views of the court are fully stated in the opinion in that case, and need not be repeated here The door was not walled or boarded up, but merely closed and locked. It was still an entrance within the statute as fairly construed. This writ should, therefore, be dismissed, with costs.
*71We have not regarded it as necessary to consider the other reasons assigned by the respondent for refusing the license, because this reason was sufficient, and the other reasons become unimportant in view of the fact that the law ceases to be in force beyond April 30, 1896, and, under the new law, these reasons will be unimportant. The reason we have considered may be important under that law.
Van Brunt, P. J., Barrett, Rumsey and Patterson, JJ., concurred.
Writ dismissed, with costs.